DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2022.

Specification
The disclosure is objected to because of the following informalities:  
Page 11, paragraph 0051, line 2, the term --of-- should be inserted after “bars”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chiu 2011/0179693.
Chiu discloses a wire mesh live catch animal trap (100) comprising:  an animal enclosure with a trap body (101) and an animal access opening (at least one opening at either end of 101) into a vacant interior sized to receive an animal to be trapped, the trap body including a roof with spaced longitudinally extending wire bars intersected by spaced laterally extending wire bars (see Fig. 1), the animal access opening being at one end of the trap (one of the ends of 101); an entry door (102) pivotally mounted at the access opening (at upper edge of the at least one opening; see Figs, 1, 5, 7), the entry door operative in an opened position to reveal the animal access opening (see Figs. 1-2) and in a closed position to block the animal access opening (see Fig. 8), the entry door having spaced longitudinally extending wire bars (bars of 102 extending from left to right direction in Fig. 1) intersected by spaced laterally extending wire bars (122; also see unlabeled laterally extending bars of 102 in Fig. 7), the spaced laterally extending wire bars on the entry door including an upper edge wire bar (uppermost laterally extending bar of 102 in Fig. 7); a setting mechanism (300) for placing the door in the opened position; a trip mechanism (210, 212, 220-222, 230, 240, 250, 260, 270, 281, 282) that when activated allows the door to move to the closed position; and a hinge mechanism (103, 500) that couples the entry door to the roof of the trap body (see Fig. 1), said hinge mechanism including a door mounting portion (500 engaging uppermost laterally extending bar of 102 in Fig. 7 & outer ends of 103 engaging middle laterally extending wire bar in Fig. 1) and a roof mounting portion (500 mounted to roof of 101 & inner ends of 103 engaging roof of 101 in Figs. 1, 7) spaced away from the door mounting portion.
In regard to claim 2, Chiu discloses wherein said roof and door mounting portions are formed integrally with a body portion that extends between the door and roof mounting portions (500 & 103 each have an intermediate portion that comprises a body portion between their respective ends that is integrally formed with the ends; see Figs. 1, 7).
In regard to claim 3, Chiu discloses wherein the body portion (body portion of 500) is generally planar and is on top of and substantially parallel with the roof when the hinge mechanism is mounted to the trap body (see Figs. 1, 7).
In regard to claim 4, Chiu discloses wherein the door mounting portion includes a J-hook (end of 500 engaging door 102 & outer ends of 103 shown to generally have J-shape in Fig. 7).
In regard to claim 5, Chiu discloses wherein the upper edge wire bar (uppermost laterally extending bar of 102 in Fig. 7) on the entry door is received within the J-hook (J-hook end of 500 extends around uppermost laterally extending bar of 102 in Fig. 1) and a laterally extending wire bar on the roof (500 is attached to at least two of the laterally extending bars of the roof of 101 in Fig. 1) works cooperatively with the J-hook to mount the entry door in hinged relationship (see movement of door 102 in Figs. 1, 8).
In regard to claim 6, Chiu discloses wherein the J-hook includes longitudinally extending slots (slots defined between each of 500 and a respective side of 101 and also slots defined between each of 500 and 300; structure of the longitudinally extending slots not being particularly claimed) at spaced intervals that correspond with a spacing of the longitudinally extending wire bars on the entry door (500 shown to be extending between longitudinally extending bars of door 102 in Fig. 1).
In regard to claim 7, Chiu discloses wherein the roof mounting portion (inner ends of 103) includes a plurality of attachment tabs (hooks on inner ends of 103 in Figs. 1, 7) formed at a rear edge of the body portion.
In regard to claim 8, Chiu discloses wherein the plurality of attachment tabs (hooks on inner ends of 103 in Figs. 1, 7) are substantially perpendicular to the body portion prior to mounting of the hinge mechanism (see Fig. 2 wherein 16-17 represent 103 have the hook portions extending in a vertical plane which is perpendicular to the coils of 103 since the vertical plane of the hook portions bisects the coils of 103), said plurality of attachment tabs being bent to capture a laterally extending wire bar on the roof when the hinge mechanism is mounted thereon (see Fig. 1).
In regard to claim 9, Chiu discloses wherein said attachment tabs (hooks on inner ends of 103 in Figs. 1, 7) are separated from one another by slots (slots defined between each of 103 and respective sides of 101 and also slots defined between each of 103 and 300; structure of the slots not being particularly claimed), a spacing of said slots corresponding with a spacing of the longitudinally extending wire bars on the trap body (103 shown to be extending between longitudinally extending wire bars on roof of 101).
In regard to claim 10, Chiu discloses a live catch animal trap (100) having an animal enclosure with a trap body (101) and an animal access opening (at least one opening at either end of 101) into a vacant interior (interior of 101) sized to receive an animal to be trapped, and having an entry door (102) movably mounted at the access opening (see Fig. 1), the entry door operative in an opened position (see Fig. 1) to reveal the animal access opening and in a closed position to block the animal access opening (see Fig. 8), a hinge mechanism (103, 500) that couples the entry door (102) to a roof of the trap body (roof of 101), said hinge mechanism comprising:  a door mounting portion (500 engaging uppermost laterally extending bar of 102 in Fig. 7 & outer ends of 103 engaging middle laterally extending wire bar in Fig. 1) that captures a laterally extending upper edge bar of said door (uppermost laterally extending bar of 102 in Fig. 7) and cooperates with a laterally extending wire bar on the roof (500 is attached to at least two of the laterally extending bars of the roof of 101 in Fig. 1) to couple the door to the trap body, and a roof mounting portion (500 mounted to roof of 101 & inner ends of 103 engaging roof of 101 in Figs. 1, 7) spaced rearwardly (see left occurrence of 103, 500 in Fig. 1) from the door mounting portion by a body portion (500 & 103 each have an intermediate portion that comprises a body portion between their respective ends that is integrally formed with the ends; see Figs. 1, 7), said roof mounting portion securing the hinge mechanism to the roof of the trap body (see Fig. 1).
In regard to claim 11, Chiu discloses wherein the body portion (intermediate portions of 500, 103 extend in horizontal planes) is substantially planar and is formed integrally with the door mounting portion and the roof mounting portion (500 & 103 each have an intermediate portion that comprises a body portion between their respective ends that is integrally formed with the ends; see Figs. 1, 7), said body portion (body portions of 103, 500) being substantially parallel with the trap roof when the hinge mechanism is mounted thereon with the entry door coupled to the trap body by the door mounting portion (see Figs. 1-2).
In regard to claim 12, Chiu discloses wherein the door mounting portion (500 engaging uppermost laterally extending bar of 102 in Fig. 7 & outer ends of 103 engaging middle laterally extending wire bar in Fig. 1) includes a front edge configured as a J-hook (end of 500 engaging door 102 & outer ends of 103 shown to generally have J-shape in Fig. 7) with longitudinally extending slots at spaced intervals that correspond with a spacing of longitudinally extending wire bars on the entry door (slots defined between each of 103 and respective sides of 101 and also slots defined between each of 103 and 300 & slots defined between each of 500 and a respective side of 101 and also slots defined between each of 500 and 300; structure of the longitudinally extending slots not being particularly claimed).
In regard to claim 13, Chiu discloses wherein the laterally extending upper edge bar of said entry door (uppermost laterally extending bar of 102 in Fig. 7) is received within the J-hook (J-hook end of 500 extends around uppermost laterally extending bar of 102 in Fig. 1) and the laterally extending wire bar on the roof (500 is attached to at least two of the laterally extending bars of the roof of 101 in Fig. 1) works cooperatively with the J-hook to mount the entry door to the trap in hinged relationship (see movement of door 102 in Figs. 1, 8).
In regard to claim 14, Chiu discloses wherein said attachment tabs (hooks on inner ends of 103 in Figs. 1, 7) formed at a rear edge of the body portion (rear edges of the intermediate body portions of 103 are represented by the last coil of 103 at the rear inner ends of coiled portions of 103) are separated from one another by slots (slots defined between each of 103 and respective sides of 101 and also slots defined between each of 103 and 300; structure of the slots not being particularly claimed), a spacing of said slots corresponding with a spacing of the longitudinally extending wire bars on the trap body (103 shown to be extending between longitudinally extending wire bars on roof of 101).
In regard to claim 15, Chiu discloses wherein the plurality of attachment tabs (hooks on inner ends of 103 in Figs. 1, 7) are substantially perpendicular to the body portion prior to mounting of the hinge mechanism (see Fig. 2 wherein 16-17 represent 103 have the hook portions extending in a vertical plane which is perpendicular to the coils of 103 since the vertical plane of the hook portions bisects the coils of 103), said plurality of attachment tabs being bent forwardly (inner ends of leftmost 103 in Fig. 1 engaged to roof of 101) to capture a laterally extending wire bar on the roof when the hinge mechanism is mounted thereon (see Fig. 1).











Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA